Citation Nr: 0009663	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  94-02 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a chronic back 
disability.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel



INTRODUCTION

The veteran had active service from November 1954 to July 
1965.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in August 1992 of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
at St. Petersburg, Florida.  A personal hearing was held at 
the RO in February 1994 by a Traveling Member of the Board.  
By appellate decision in May 1995, the Board denied 
entitlement to the benefits sought.  The veteran appealed 
this decision to the United States Court of Veterans Appeals 
(Court).  He changed representation to the Paralyzed Veterans 
of America, Inc., during his appeal.  In an August 1997 
Memorandum Decision, the Court vacated the Board's May 1995 
decision and remanded the case to the Board.  The Court 
concurred with the Board's finding that the claim for service 
connection for a back disorder was well-grounded.  In March 
1998, the Board remanded this case to the RO for further 
development.  

In an August 1999 rating decision, service connection was 
denied for sterility due to ionizing radiation exposure and 
for an acquired psychiatric disorder to include anxiety 
reaction.  Thereafter the veteran was notified of this 
decision.  Since a notice of disagreement has not been 
received, neither issue is in appellate status and before the 
Board at this time.  


REMAND

In the recent case of Stegall v. West, 11 Vet. App. 268 
(1998), the Court held that a remand by the Board imposes 
upon the Secretary of the VA a concomitant duty to ensure 
compliance with the terms of the remand.  It was further held 
that where the remand orders of the Board are not complied 
with, the Board errs in failing to ensure compliance.  The 
Court also noted that its holdings in that case are precedent 
to be followed in all cases presently in remand status.  Id.  
In light of the foregoing, this case must be remanded again 
for the action set forth below.  

In the Board's March 1998 remand decision, the Board 
requested that the veteran be afforded a VA examination in 
accordance with the Court's Memorandum Decision.  The Board 
stated that the veteran was to be afforded a VA examination 
to include orthopedic and neurological evaluations to assess 
the veteran's current back disability and to determine the 
etiology and date of onset thereof.  The Board specified that 
the examiner(s) should be afforded the complete records of 
the veteran, to include all those obtained pursuant to this 
remand.  The Board emphasized that it was necessary that the 
examiner(s) review these records prior to rendering an 
opinion(s) regarding the veteran's back disability as this 
had been requested by the Court.  The Board requested that 
the examiner(s) opine regarding the probability of a 
relationship between the veteran's current back disability 
and service and provided a basis for that opinion(s).  

The Board points out that full compliance with the 
examination request is essential to ensure a proper review of 
this case.  

As noted in the prior remand decision, the veteran states 
that he originally injured his back during 1955 while in 
service.  He asserts that while performing field maneuvers, 
he "hit stiff-legged" on his left leg on the side pocket of 
a foxhole.  The veteran states that the day after the mishap, 
he began to have pain and muscle spasms of the back, that he 
was taken to the dispensary by ambulance and was treated with 
aspirin.  He asserts that he was provided crutches, which he 
used for a few days.  He states that confinement to quarters 
was advised, but that he declined that advice to avoid losing 
time and having to repeat training.  He claims that he had 
frequent treatment while in service and received medication, 
but that such follow-up treatment was never recorded.  The 
record reflects that these assertions of the veteran were not 
advanced until 1992, when he filed a claim for compensation 
benefits.  

Review of all records dated and compiled prior to 1992 
reflects the following information.  Firstly, there are no 
service medical records documenting this 1955 injury or any 
follow-up treatment.  When the veteran was examined in July 
1957, for the purpose of separation and reenlistment, he 
denied (over his signature) having, or ever having had, bone, 
joint or other deformity, lameness, arthritis or rheumatism, 
or use of a back support.  He denied having medical treatment 
within the past 5 years.  Clinical examination of the spine 
was negative.  The service medical records do show that in 
February 1965 he sought treatment for back pain, assessed as 
"chronic back strain."  At that time, the veteran reported 
that he had experienced chronic back strain for the past 7 
years, but that he had never had this documented before.  He 
indicated that the present episode of back pain had begun 2 
days before after having lifted a heavy barrel.  X-rays of 
the lumbosacral spine were negative.  A subsequent July 1965 
discharge examination was negative for any abnormality of the 
spine.  Likewise, on the veteran's personal report of his 
medical history at that time, he specifically denied having 
any musculoskeletal problems or medical treatment therefor.  
Thus, the service medical records document one incident of 
chronic back sprain which occurred after heavy lifting.  
There is no evidence which corroborates the veteran's report 
of injuring his back while performing field maneuvers and the 
post-injury confinement to quarters.  

When the veteran filed his initial claim for service 
connection in 1992, he reported treatment for back pain in 
1966, 1971, 1972.  Attempts to secure these treatment records 
have been unsuccessful.

A review of the records show that the veteran sustained an 
injury to the left ankle in March 1988 after he suffered a 
fall during the course of his employment.  Beginning in April 
1988, he received ongoing medical treatment for his left leg.  
The first complaints relating to his back were in September 
1988, when he reported having problems on first arising in 
the morning.  He did not link his back complaints to an event 
of service origin or to the 1988 fall.  X-rays of the lumbar 
spine taken in October 1988, approximately 7 months after the 
of the March 1988 injury, revealed a complete collapse with 
considerable sclerosis at the L4-5 level.  The physician 
commented that this finding was "obviously old" and antedated 
the March 1988 injury.  However, there was no opinion 
regarding the actual date of any prior injury, nor was it 
noted that the veteran provided a history of chronic back 
pain or disability beginning in service.  

After the veteran filed his claim in 1992, he sought medical 
treatment for his back from several physicians.  Various 
physicians appear to link post-service back disability to an 
inservice back injury, which allegedly occurred in 1955, with 
an exacerbation in 1988 as a result of the on-the-job injury.  
It is clear from these records that these physicians relied 
upon the veteran's own rendition of his medical history.  In 
compliance with other action requested in the Board's last 
remand decision, the physicians were contacted regarding 
whether or not they had reviewed the veteran's complete 
medical records.  The responses included a statement from one 
physician indicating reliance upon the veteran's rendition of 
his medical history as well as another physician's statement 
that indicated that she had relied on part on the records 
"provided."  This physician, Roberta S. Rose, D.O., did not 
specify whether or not those records included the service 
medical records. 

Thus, in the Board's remand, further examination was 
requested in order to resolve the relationship between the 
veteran's current back disability and his military service, 
due to the inherent discrepancies in the record between the 
veteran's statements that he injured his back in field 
maneuvers; the lack of any documentation of that injury or 
treatment therefor; the veteran's subsequent report in 
service on 2 occasions that he had sustained no injuries, had 
received no medical treatment and had no musculoskeletal 
complaints; the lack of any treatment records prior to 1988; 
and the fact that no physician appeared to have the 
opportunity to review the full medical history of the 
veteran.  

In January 1999, a VA examiner conducted the requested 
examination.  A review of this examination does not show that 
the veteran's complete medical file was reviewed.  It appears 
that the examiner elicited the veteran's history, and 
recorded same, but did not contrast it with other, 
contemporaneously recorded evidence.  The discrepancies in 
the record mandate that a full review of the claims folder be 
undertaken as a prerequisite to offering a medical opinion.  
Moreover, the veteran currently asserts that he was not 
afforded the full physical that was requested in the Board's 
remand decision.  Rather, he asserts that he visited a VA 
clinic on two occasions for less than 1/2 an hour in total time 
spent with the examiner.  Accordingly, the Board finds this 
examination inadequate.  

In light of the foregoing and in compliance with Stegall, the 
Board finds that further VA evaluation is necessary.  In 
conjunction with this VA examination, to include both 
neurological and orthopedic evaluations, the examiner(s) must 
specifically state that the entire medical file of the 
veteran was reviewed prior to the examination.  Thereafter, 
the examiner(s) should assess the veteran's current back 
disability and opine regarding whether or not such is 
etiologically related to any incident in service.  The 
examiner(s) should fully discuss the basis for that 
opinion(s), particularly in light of the documentary record.  

In addition, Dr. Rose should be contacted again in order to 
clarify whether or not she reviewed both service and post-
service medical records in her evaluation of the veteran's 
alleged back disability.  

Under the circumstances of this case, additional development 
is necessary in order to fulfill the VA's duty to assist.  
Accordingly, this matter is REMANDED for the following 
action:

1.  The RO should contact Dr. Rose and 
should request that she clarify whether 
or not she reviewed both service and 
post-service medical records in her 
evaluation of the veteran's alleged back 
disability. 

2.  The veteran should be afforded a VA 
examination to include orthopedic and 
neurological evaluations to assess the 
veteran's current back disability and to 
determine the etiology and date of onset 
thereof.  The examiner(s) must 
specifically state that the entire claims 
file of the veteran was reviewed prior to 
the examination, to include the contents 
of this REMAND.  Thereafter, the 
examiner(s) should assess the veteran's 
current back disability and determine the 
degree of probability of a relationship 
between it and the veteran's military 
service.  In so doing, the examiner is 
reminded that while the veteran's history 
should be reviewed, careful attention 
should be directed to the findings 
contemporaneously recorded in the service 
medical records and post-service period.  
The examiner should fully discuss the 
basis for that opinion(s), particularly 
in light of the conflicts in the 
evidentiary record.  

3.  The RO should readjudicate the 
veteran's claim for entitlement to 
service connection for a chronic back 
disability.  In making such 
determination, the probative value of 
each item of evidence must be carefully 
considered and weighed.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  
They should also be afforded the 
opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	N. R. ROBIN
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999). 



